       Case 1:17-cr-00302-KPF Document 265 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v. -                           17 Cr. 302-2 (KPF)

MOHAMMAD ABDELELAH AL                      ORDER APPOINTING COUNSEL
BARBARAWI,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Order dated November 10, 2020, the Court conditionally appointed

counsel under the Criminal Justice Act to assist Defendant with an anticipated

motion for compassionate release, pending submission of a completed financial

affidavit. (Dkt. #258). On November 23, 2021, the Court received and

approved Mr. Al Barbarawi’s financial affidavit. (Dkt. #259). On November 24,

2020, the CJA Clerk informed counsel by email of the appointment to represent

Mr. Al Barbarawi. To date, the Court has not received any submission on

behalf of Mr. Al Barbarawi. For the avoidance of doubt, the Court hereby

appoints Kelley Sharkey under the Criminal Justice Act to represent Defendant

Mohammad Abdelelah Al Barbarawi for the limited purpose of pursuing a

motion for compassionate release.

      Defendant’s motion and supporting papers shall be due on or by May 17,

2021. The Government’s opposition, if any, shall be due within two weeks of

Defendant’s motion. Defendant’s reply, if any, shall be due within two weeks of

the Government’s opposition.
       Case 1:17-cr-00302-KPF Document 265 Filed 04/16/21 Page 2 of 2




      The Clerk of Court is directed to mail a copy of this Order to Defendant

at the following address:

      Mohammad Al Barbarawi, 52364-424
      USP Lewisburg
      U.S. Penitentiary
      P.O. Box 1000
      Lewisburg, PA 17837

      SO ORDERED.

Dated: April 16, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
